Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after-final amendments dated 2/8/2021 are entered.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DaLesia Boyd on February 11, 2021
The application has been amended as follows:
Amend line 17 of claim 1 as follows: “treatment fluid; and”
Amend line 18 of claim 1 as follows: “wherein the treatment fluid further comprises a polymer selected from the group consisting”
Amend claim 4 as follows: The method of claim 1 wherein the treatment fluid is placed in a well bore to interact with [[the]] bituminous materials present at a specific location therein.
Cancel claims 20-25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1.  With regard to claim 1, the most relevant prior art is the combination of U.S. 2003/0220204 by Baran in view of U.S. 2010/0096139 by Holcomb used to reject claim 1 in the Final Rejection dated January 1, 2021.  The combination of Baran in view of Holcomb fails to teach that the treatment fluid comprises a polymer selected from the group recited in claim 1.  The reviewed prior art does not provide motivation to modify the method of Baran in view of Holcomb to arrive at the method recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 11, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714